PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              ___________

                  No. 12-2208
                  ___________

              MICHAEL GWYNN;
              BRENDON RYAN,
                           Appellants

                        v.

CITY OF PHILADELPHIA; CHARLES RAMSEY;
   PATRICK KELLY; MELVIN SINGLETON;
    SALVATORE FEDE; FRANK PALOMBO
              __________

  On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
              (D.C. No. 11-cv-01128)
    District Judge: Honorable Robert E. Kelly
                   ___________

            Argued April 16, 2013
Before: AMBRO, HARDIMAN and COWEN, Circuit
                  Judges.

              (Filed: June 19, 2013)
Brian M. Puricelli [ARGUED]
Law Offices of Brian Puricelli
691 Washington Crossing Road
Newtown, PA 18940-0000
      Attorneys for Plaintiff-Appellants

Kelly S. Diffily
Jane L. Istvan [ARGUED]
Shant H. Zakarian
City of Philadelphia
Law Department
17th Floor
1515 Arch Street
One Parkway
Philadelphia, PA 19102
       Attorneys for Defendant-Appellees

                       ____________

                OPINION OF THE COURT
                     ____________


HARDIMAN, Circuit Judge.

        City of Philadelphia Police Officers Michael Gwynn
and Brendon Ryan appeal a summary judgment entered in
favor of several of their fellow officers and the City.
Appellants asserted constitutional claims under 42 U.S.C.
§ 1983, statutory claims under the Fair Labor Standards Act,
and various state law claims. For the reasons that follow, we
will affirm the judgment of the District Court.




                              2
                               I

       As this appeal comes to us following summary
judgment, we review the facts in the light most favorable to
Appellants. See Montone v. City of Jersey City, 709 F.3d
181, 189 (3d Cir. 2013).

                              A

       On December 15, 2009, while on duty, Appellants
stopped and frisked men they believed were engaged in an
illegal drug transaction. One of the men they frisked,
Keyshawn Artis, accused Appellants of stealing money from
him. Appellants denied the accusation, and told Artis to
―move along.‖

       When Appellants returned to headquarters, a superior
officer, Sergeant Salvatore Fede, ordered them into his office.
After informing Appellants that a complaint about their
behavior had been made to the Internal Affairs Bureau,
Sergeant Fede took Appellants to Captain Melvin Singleton’s
office. Appellants did not feel free to leave because they had
been ―ordered to be in the captain’s office.‖ App. 285. After
waiting fifteen to twenty minutes, Appellants and Sergeant
Fede were joined by Captain Singleton, then-Sergeant Patrick
Kelly, and Lieutenant Frank Palumbo.

        Appellants were instructed to stay in Captain
Singleton’s office until officers from the Internal Affairs
Bureau arrived. While Appellants waited, Captain Singleton
offered them water and told them that they could watch
television, but instructed them not to use their cell phones.
Appellants then were questioned about their interaction with
Artis, including whether they had taken money from him. In




                              3
that regard, Appellants were asked to remove their jackets
and Gwynn was asked to remove his outer vest. Appellants
also were told to pull out their pockets, pull up their pant legs
and pull down their socks, and open their wallets. Finally,
Appellants were told that cooperation would be in their ―best
interest‖ insofar as it could demonstrate to Internal Affairs
that they did not have Artis’s money when they returned from
their patrol. During the hour or so they spent in Captain
Singleton’s office while awaiting the arrival of Internal
Affairs officers, Appellants did as they were told because the
orders came from their ―superiors and supervisors,‖ and they
feared ―discipline and possible loss of employment‖ if they
disobeyed. App. 241.

        Upon their arrival at Captain Singleton’s office, two
Internal Affairs officers questioned Appellants for about
fifteen to twenty minutes and then left briefly to talk to Artis,
the complainant. Appellants were told to stay put until the
Internal Affairs officers returned after speaking with Artis.
As Appellants waited, Gwynn asked for permission to call his
wife to arrange for her to pick up their son, and then-Sergeant
Kelly granted permission. The Internal Affairs officers
returned, stated that they believed Artis, and told Appellants
that they were not needed for anything further that day.
Appellants left Captain Singleton’s office around 8:15 p.m.
and when they opened their lockers that evening, it appeared
as though they had been searched.

                               B

      In February 2011, Appellants sued Captain Singleton,
Lieutenant Kelly, Sergeant Fede, and Lieutenant Palumbo
along with the City and its Police Commissioner, Charles
Ramsey. Since Appellants’ claims arose under federal and



                               4
state law, the District Court exercised jurisdiction pursuant to
28 U.S.C. §§ 1331 and 1367.

        Appellants served requests for admission in June 2011
that went unanswered until the beginning of August 2011,
after the 30-day deadline prescribed by the Federal Rules of
Civil Procedure. See Fed. R. Civ. P. 36(a)(3). Because
Appellants’ requests for admission were deemed admitted by
operation of Rule 36, Appellees filed a motion in the District
Court on September 9, 2011, to withdraw those admissions.
The District Court granted that motion, gave Appellees ten
additional days to respond, and extended the discovery period
for 60 days.

        The parties filed cross motions for summary judgment
and the District Court granted the motion of Appellees.
Gwynn and Ryan filed this timely appeal, which we have
jurisdiction to hear pursuant to 28 U.S.C. § 1291.

                               II

       Gwynn and Ryan first argue that the District Court
abused its discretion when it allowed Appellees to withdraw
their admissions.       Had those admissions remained
undisturbed, Appellants argue, their summary judgment
motion would have been granted. Because the District Court
did not err when it allowed Appellees to withdraw their
admissions, we reject Appellants’ first argument.

       Rule 36(a)(3) of the Federal Rules of Civil Procedure
provides that a request for admission is deemed admitted if a
party does not respond within 30 days. Nevertheless, courts
may permit withdrawal of the admission if: (1) doing so
―would promote the presentation of the merits of the action‖;




                               5
and (2) ―the court is not persuaded that it would prejudice the
requesting party in maintaining or defending the action on the
merits.‖ Fed. R. Civ. P. 36(b). Courts may consider other
factors as well, such as whether the moving party can show
good cause for the delay, see Conlon v. United States, 474
F.3d 616, 625 (9th Cir. 2007), but they are not required to do
so, see Fed. R. Civ. P. 36(b).

       Here, the District Court’s discretionary decision to
permit Appellees to withdraw the admissions was consistent
with both requirements of Rule 36(b). Upholding the
admissions would have significantly interfered with
Appellees’ ability to present the merits of their case, and
Appellants have failed to identify any prejudice they suffered
as a result of the withdrawal. In their brief, Appellants state
that counsel ―detrimentally relied‖ upon the admissions as
indicated at pages 6–8 of their opposition to the motion in the
District Court. There, Appellants argued that counsel had not
moved to compel discovery of certain documents in reliance
on the admissions—a concern that was adequately addressed
by the extension of the discovery deadline. Appellants
further argued that counsel had ―developed a litigation
strategy that placed reliance on the conclusive facts deemed
from the Admissions.‖ Dkt. No. 9 at 8. ―The prejudice
contemplated by Rule 36(b),‖ however ―is not simply that the
party who obtained the admission now has to convince the
jury of its truth. Something more is required.‖ Bergemann v.
United States, 820 F.2d 1117, 1121 (10th Cir. 1987).

       In sum, because the District Court did not abuse its
discretion when it withdrew Appellees’ deemed admissions, it
did not err when it denied Appellants’ motion for summary
judgment, which was premised upon the efficacy of those
admissions.



                              6
                              III

       Appellants next argue that the District Court erred
when it entered summary judgment against them on their
constitutional claims arising under 42 U.S.C. § 1983, as well
as their claims for false imprisonment and violations of the
Pennsylvania Minimum Wage Act, 43 Pa. Cons. Stat. Ann. §
333.101 et seq., and the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq.1 We exercise plenary review over summary
judgments, Howley v. Mellon Fin. Corp., 625 F.3d 788, 792
(3d Cir. 2010), and will affirm if ―the movant shows that
there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law,‖ Fed. R.
Civ. P. 56(a).

                               A

       Appellants’ constitutional arguments are founded upon
the Fourth Amendment’s prohibition against unreasonable
searches and seizures, as applied to the States through the
Fourteenth Amendment. Specifically, Gwynn and Ryan
claim they were unreasonably seized when they were ordered
to wait in Captain Singleton’s office until the Internal Affairs
officers arrived, and that they were unreasonably searched
when their superiors asked them to turn out their pockets, take
off outer layers of clothing, and reveal the contents of their
socks and wallets. Although it is not entirely clear from their
brief, Appellants seem also to contend that Appellees
conducted an unreasonable search of their lockers. Viewing

       1
          Appellants also asserted a First Amendment claim for
retaliation in their complaint, but they do not now challenge
its dismissal.




                               7
the record in the light most favorable to Appellants, the
District Court did not err when it granted summary judgment
because Appellants failed to establish either that they were
seized or that they were subjected to an unreasonable search.

                              1

       A person is seized under the Fourth Amendment only
when ―his freedom of movement is restrained‖ either ―by
means of physical force or a show of authority.‖ United
States v. Mendenhall, 446 U.S. 544, 553 (1980) (explaining
that ―[o]nly when such restraint is imposed is there any
foundation whatever for invoking constitutional safeguards‖).
Police officers, no less than civilians, are protected by the
Fourth Amendment, and, in some circumstances, they may be
seized as the result of an order given by another officer. See
Driebel v. City of Milwaukee, 298 F.3d 622, 637 (7th Cir.
2002) (recognizing ―the well-settled rule that men and women
do not surrender their freedoms when joining the police
force‖); see also Cerrone v. Brown, 246 F.3d 194, 196 (2d
Cir. 2001) (explaining that when police officers are seized in
the context of a criminal investigation, probable cause is
required).

       This does not mean, however, that every order a police
officer feels compelled to obey amounts to a seizure. Public
employees, like their counterparts in the private sector, often
must comply with orders issued by supervisors, and may
suffer work-related consequences if they disobey. See INS v.
Delgado, 466 U.S. 210, 218 (1984) (―Ordinarily, when people
are at work their freedom to move about has been
meaningfully restricted . . . by the workers’ voluntary
obligations to their employers.‖). This is especially true for
police officers, who are part of a ―paramilitary organization



                              8
that must maintain the highest degree of discipline,
confidentiality, efficiency, and espirit [sic] de corps among its
officers, who are the first line of defense against lawlessness.‖
Driebel, 298 F.3d at 638–39. Officers are trained to obey
orders from their superiors and may be subject to discipline if
they fail to do so. Id. at 639. Characterizing work-related
demands as seizures whenever an officer feels compelled to
obey them would not further any interest protected by the
Fourth Amendment, and it would significantly interfere with
the effective management of police forces. See Mendenhall,
446 U.S. at 553–54 (explaining that the purpose of the Fourth
Amendment is ―to prevent arbitrary and oppressive
interference by enforcement officials with the privacy and
personal security of individuals‖ (quoting United States v.
Martinez-Fuerte, 428 U.S. 543, 554 (1976))); O’Connor v.
Ortega, 480 U.S. 709, 722 (1987) (acknowledging ―the
common-sense realization that government offices could not
function if every employment decision became a
constitutional matter‖ (quoting Connick v. Myers, 461 U.S.
138, 143 (1983))).

        To determine whether a police officer has been seized
for purposes of the Fourth Amendment, our sister courts of
appeals have recognized that the distinction between
situations in which the police department issues orders ―in its
capacity as an employer‖ and those in which it acts ―as the
law enforcement arm of the state.‖ Pennington v. Metro.
Gov’t of Nashville & Davidson Cnty., 511 F.3d 647, 652 (6th
Cir. 2008) (quoting Driebel, 298 F.3d at 637); see also
Aguilera v. Baca, 510 F.3d 1161, 1169 (9th Cir. 2007). An
officer is not seized ―simply because he believes that he
[would] lose his job‖ or suffer other work-related
consequences if he were to leave the police station or fail to




                               9
report to a designated area. Pennington, 511 F.3d at 652.
Rather, an officer is seized if a reasonable person in his
position would believe that he were not actually free to
disobey the command—that is, if he feared he would be
detained if he attempted to leave. Id. We agree with the
Courts of Appeals for the Sixth, Seventh, and Ninth Circuits
that the distinction between police conduct qua employer and
police conduct qua law enforcement agent is a valid one.

       For example, in Driebel v. City of Milwaukee, an
officer who was subject to an internal investigation was
ordered to ―stand by‖ at the police station until he received
further instructions. 298 F.3d at 629. While waiting at the
garage, he was neither told that he was the subject of a
criminal investigation nor was he read his Miranda rights. Id.
at 643. He received overtime pay for the assignment and
retained possession of his police-issued equipment while
waiting. Id. The Seventh Circuit held that this was not a
seizure, explaining that the officer ―must have been aware
that no officer was permitted to use force or any show of
authority to prevent him from departing the garage if he so
chose.‖ Id.

       Driebel also addressed the claims of another officer
under investigation, who was ordered to report to Internal
Affairs headquarters for questioning. While there, he was
advised that he was under criminal investigation and read his
Miranda rights, and he was not permitted to use the restroom
unaccompanied. Id. at 648. Police policy required, however,
that officers be told their rights any time they were
questioned, even as part of an internal investigation. Id. The
Internal Affairs officers also had a legitimate reason for
supervising his trips to the restroom, namely, to ensure that he
was not communicating with others about the investigation.



                              10
Id. In addition, the officer was not told that he was suspected
of any particular crime; he was not addressed in a threatening
manner; he retained his police-issued equipment; and he was
compensated for his time at the headquarters. Id. Although
noting that this second incident was a more borderline case,
the Seventh Circuit also determined that this was not a
seizure. Id. at 648–49.

        The Sixth Circuit applied the same analysis in
Pennington v. Metropolitan Government of Nashville and
Davidson County. There, while in a bar, off-duty police
officer Pennington was involved in an altercation in which he
identified himself as a police officer. 511 F.3d at 648.
Officers in his department were required to comply with
department policy whenever they invoked their authority as
police officers, and that policy forbade intoxication. Id. at
649. Another officer who arrived at the scene asked
Pennington to return to the station for a breathalyzer test as
part of an internal investigation. Pennington was neither
handcuffed and placed in the back seat of the police car nor
read his Miranda rights, and he was allowed to return home
before completing a report. Id. He did not believe that he
would be forcibly detained if he attempted to leave; rather he
claimed he was ―compelled by the threat of job loss‖ to
comply. Id. at 652. The Sixth Circuit explained that ―[a]
reasonable off-duty officer in Pennington’s position would
not have feared seizure or detention if he had refused to take
the breathalyzer test.‖ Id. Accordingly, Pennington had not
been seized. Id.

       Likewise, in Aguilera v. Baca, the Ninth Circuit held
that officers who were ordered to stay after work to speak to
Internal Affairs officers had not been seized. 510 F.3d at
1169. The court emphasized that the department’s treatment



                              11
of the officers differed from its treatment of detained criminal
suspects. Id. at 1170. For example, the officers waited in
unlocked rooms with intermittent supervision and no request
to leave was denied. The officers also remained in possession
of their police-issued equipment. In addition, they were
asked if they wanted food or drink; they were free to use the
restroom unattended and free to leave after the interview; and
they were paid overtime. Id. The Ninth Circuit explained
that to characterize their treatment as a seizure ―would equate
to a pronouncement that a law enforcement agency cannot,
even under . . . the agency’s general policies to preserve
public confidence and the integrity of its personnel in the
discharge of their public safety responsibilities, order its
employees to cooperate in an investigation of possible officer
misconduct by standing by at their duty station after the end
of their watch.‖ Id. at 1171; see also Fournier v. Reardon,
160 F.3d 754, 757 (1st Cir. 1998) (plaintiff was not ―seized‖
when he submitted to being handcuffed as part of a basic
training academy course, even though objecting to such
treatment may have had negative consequences for his
continued employment).

       The facts in Driebel, Pennington, and Aguilera stand
in contrast to those presented to the Court of Appeals for the
Second Circuit in Cerrone v. Brown. There, the officer was
stopped by the investigative team, who ―asked whether he
was carrying a weapon, allegedly placed him in the felony
position, placed him in the back of an unmarked police car
(where he was guarded), transported him to a hotel room,
read him his Miranda rights, and informed him that he was
the target of a criminal investigation.‖ Cerrone, 246 F.3d at
198 (internal quotation marks and alteration omitted). The
police officers conceded that their actions amounted to a




                              12
seizure, so the court did not reach the issue. Nevertheless,
these are the kinds of circumstances that would make an
officer feel he was not free to leave—not by virtue of being
an employee of the police department, but as a citizen who
was being detained. See Driebel, 298 F.3d at 649 (explaining
that a jury could find that a seizure occurred when an officer
grabbed another officer, turned him around, and directed him
toward the squad car).

       We recognize that whether a police officer would
reasonably have perceived his superior officer to be issuing
orders as his supervisor or as a law enforcement agent during
the course of an investigation will not always be clear. Here,
however, the evidence demonstrated that, to the extent
Appellants felt compelled to obey their superior officers’
commands, that compulsion was borne out of their
employment relationship. There was no suggestion that
Appellants were under criminal investigation; they were
asked to wait in Captain Singleton’s office so they could
speak with Internal Affairs agents.         Additionally, the
circumstances surrounding the investigation were not
particularly coercive. Although Appellants were not able to
use the phone while waiting for Captain Singleton to return,
they were offered drinks, they were asked if they wanted to
watch television, and they retained all of their police-issued
equipment. Moreover, Appellants admitted in their affidavits
and deposition testimony that they followed the orders of
their superior officers because they were concerned that they
would suffer work-related consequences if they did not do so.
For these reasons, we hold there was no Fourth Amendment
seizure of Gwynn and Ryan.




                             13
                              2

       Appellants also argue that their superior officers
conducted an unreasonable search when they asked
Appellants to reveal whether they had money in their pockets,
vests, or socks and when they went through Appellants’
lockers without probable cause or a warrant. Although the
Fourth Amendment protects government employees against
unreasonable searches by their employers, O’Connor, 480
U.S. at 715, work-related searches of a government
employee’s person or property often fall into the ―special
government needs‖ exception to the Fourth Amendment’s
warrant and probable cause requirements. We find that to be
the case here as well.2

       When an ―intrusion serves special government needs,
beyond the normal need for law enforcement,‖ the
government must show that its search was reasonable.
Wilcher v. City of Wilmington, 139 F.3d 366, 373–74 (3d Cir.
1998) (quoting Nat’l Treasury Employees Union v. Von Raab,
489 U.S. 656, 665–66 (1989)). In O’Connor v. Ortega, the
Supreme Court held in a plurality opinion that a non-criminal
investigative search will be reasonable if, at its inception,
―there are reasonable grounds for suspecting that the search
will turn up evidence that the employee is guilty of work-
      2
           Contrary to Appellants’ suggestion in their Rule 28j
letter, the Supreme Court’s decision in Missouri v. McNeely,
133 S. Ct. 1552 (2013), has no bearing on this analysis. At
issue in McNeely was whether the natural metabolization of
alcohol in the bloodstream is necessarily an exigent
circumstance justifying a warrantless search. Id. at 1556.
That decision does not address the special needs doctrine.




                              14
related misconduct,‖ 480 U.S. at 726, and ―the measures
adopted are reasonably related to the objectives of the search
and not excessively intrusive in light of the nature of the
misconduct,‖ id. (quoting New Jersey v. T.L.O., 469 U.S. 325,
342 (1985)) (alterations omitted); see also City of Ontario,
Cal. v. Quon, 130 S. Ct. 2619, 2630 (2010).3 The Supreme
Court explained that this lower standard is appropriate for
work-related investigations because ―[p]ublic employers have
an interest in ensuring that their agencies operate in an
effective and efficient manner, and the work of these agencies
inevitably suffers from the inefficiency, incompetence,
mismanagement, or other work-related misfeasance of its
employees.‖ O’Connor, 480 U.S. at 724. It emphasized that,
―in many cases, public employees are entrusted with
tremendous responsibility, and the consequences of their
misconduct or incompetence to both the agency and the
public interest can be severe.‖ Id.

       The need for oversight and corrective action is
particularly acute in police departments. This is because
officers ―exercis[e] the most awesome and dangerous power
that a democratic state possesses with respect to its
residents—the power to use lawful force to arrest and detain

      3
         Justice Scalia, concurring in O’Connor, stated that he
would hold that ―government searches to retrieve work-
related materials or to investigate violations of workplace
rules—searches of the sort that are regarded as reasonable and
normal in the private-employer context—do not violate the
Fourth Amendment.‖ 480 U.S. at 732; see also Quon, 130 S.
Ct. at 2628. The search here was an investigation of
violations of workplace rules, and, as such, would meet this
alternative standard as well.



                              15
them.‖ Policemen’s Benevolent Ass’n of N.J., Local 318 v.
Washington Twp., 850 F.2d 133, 141 (3d Cir. 1988)
(emphasizing the need for ―public confidence, respect and
approbation‖ with respect to police officers); see also
Aguilera, 510 F.3d at 1168 (explaining that society has an
―important interest in ensuring the highest integrity by those
entrusted with discharging the duties of a peace officer‖);
Shields v. Burge, 874 F.2d 1201, 1204 (7th Cir. 1989) (―The
public and government have strong interests in ferreting out
misconduct by police officers.‖).

       As noted herein, the investigation into Appellants’
conduct was work related; it was not a criminal investigation.
Their superior officers had reasonable grounds to investigate
misconduct in view of the formal complaint Artis made to
Internal Affairs.     Indeed, Ryan acknowledged that he
understood why his superiors would need to investigate
Artis’s claim. Further, the search was not excessively
intrusive given the nature of the alleged misconduct.
Appellants’ superior officers examined their outer clothing,
wallets, pockets, socks, and the cuffs of their pants to see if
they had a large amount of money on them, and checked their
lockers for the same purpose. The search was reasonably
related to its purpose—that is, ensuring that Appellants did
not possess Artis’s money—and it was not overly intrusive.
Cf. Copeland v. Phila. Police Dep’t, 840 F.2d 1139, 1143–44
(3d Cir. 1988) (compulsory urinalysis, based on reasonable
suspicion that officer had engaged in drug use, was not a
violation of the Fourth Amendment). Because the search was
not unreasonable, it did not violate the Fourth Amendment.4

      4
         Appellants further challenge the dismissal of two
other related claims. First, they argue that the District Court



                              16
                               B

       Appellants also claim they were not credited for
working overtime on the day of the Internal Affairs interview,
in violation of the Pennsylvania Minimum Wage Act and the
Fair Labor Standards Act. Appellees presented evidence, in
the form of an affidavit from Lieutenant Palumbo and the
police department’s daily attendance report, that Appellants
were, in fact, paid. Appellants failed to produce any evidence
to rebut that evidence.

       On appeal, Appellants challenge the adequacy of
Appellees’ evidence of payment. They claim that the
affidavit from Lieutenant Palumbo was not based on personal

erred in dismissing their false imprisonment claim. To
establish false imprisonment under Pennsylvania law,
Appellants were required to show that: (1) they had been
detained; and (2) the detention was unlawful. Renk v. City of
Pittsburgh, 641 A.2d 289, 293 (Pa. 1994). Appellants
contend that they were unlawfully detained when they were
unreasonably seized in violation of the Fourth Amendment.
As discussed above, there was no seizure, and thus, there was
no unlawful detention. See James v. City of Wilkes-Barre,
700 F.3d 675, 682–83 (3d Cir. 2012). Second, Appellants
contend the District Court erred in dismissing their claim
under ―the Due Process Clause and the 14th Amendment,
which protects liberty interests.‖        Gwynn Br. at 23.
Appellants merely allude to this claim in their briefing, where
they incorrectly contend that ―the district court failed to even
mention the claim.‖ Gwynn Br. at 23–24; but see Gwynn v.
City of Phila., 866 F. Supp. 2d 473, 488 n.10 (E.D. Pa. 2012).
Appellants have failed to raise any substantive challenge to
the dismissal of this claim.



                              17
knowledge and the daily attendance report was not properly
authenticated. This argument disregards the applicable
burden of proof, however. Appellants, as the plaintiffs, were
required to present some evidence showing that they were not
credited for working overtime. See Anderson v. Mt. Clemens
Pottery Co., 328 U.S. 680, 686–87 (1946), superseded by
statute on other grounds as stated in IBP, Inc. v. Alvarez, 546
U.S. 21, 41 (2005). They identified no such evidence in their
response to the motion for summary judgment—not even in
the form of affidavits, stating under oath that they had not
been paid. Indeed, Gwynn stated in his deposition that he did
not know whether he had been paid overtime for December
15, 2009. Thus, the District Court did not err when it granted
summary judgment on this claim.

                        *      *       *

       Police officers serve a critical function in any civilized
society. The power they wield and the responsibilities they
assume require them to act beyond reproach. When a citizen
lodges a credible complaint of police misconduct, it is
imperative that it is investigated, both to protect the citizen
who may be wronged and the officers who may be falsely
accused. When police administrators undertake employment-
related detentions such as the one experienced by Officers
Gwynn and Ryan, there is no Fourth Amendment seizure.
And because the searches of Gwynn and Ryan were
reasonable, we will affirm the summary judgment of the
District Court.




                               18